USCA4 Appeal: 21-7275      Doc: 12         Filed: 01/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7275


        DAVID PERKINS,

                            Plaintiff - Appellant,

                     v.

        LT. W. DONOWAY; SGT. S. WILSON; SGT. L. RAMOS,

                            Defendants - Appellees,

                     and

        EDWARD JOHNSON,

                            Defendant.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Deborah Lynn Boardman, District Judge. (1:20-cv-00811-DLB)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        David Perkins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7275      Doc: 12         Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               David Perkins seeks to appeal the district court’s order denying without prejudice

        his motion to appoint counsel in his 42 U.S.C. § 1983 proceedings. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order Perkins seeks to appeal is neither a final

        order nor an appealable interlocutory or collateral order. Miller v. Simmons, 814 F.2d 962,

        967 (4th Cir. 1987) (holding that denial of motion to appoint counsel is not immediately

        appealable). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    2